Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 7-8, 10-14, and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,066,224. Although the claims at issue are not identical, they are not patentably distinct from each other because structural limitations in the claims of the instant patent application are fully disclosed and claimed by the patents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10-14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venis (2006/0231446) in view of Weder (5,860,524) and/or Romling et al. (2006/0024495; hereinafter Romling).  
As to claim 1, Venis discloses a packaging construction (10; 50; Fig. 1 or 3) comprising an outer layer portion (58), a cohesive portion (54) that only sticks to itself [0026]-[0027], and a cushioning portion (52, 56, 60) between the outer layer portion and the cohesive portion.  Venis further discloses the cushioning portion formed from either a single wall or a double wall corrugated material or any suitable material ([0029], [0033]).  Venis also discloses the other claimed limitations except for the cushioning portion includes at least one of bubble wrap, bubble film, foam, expanded foam, structured foam, contoured foam, a structured polymer, spaced air or gas-filled bubbles that are capable of providing cushioning and combination thereof as claimed.  Weder discloses a packaging construction (10) comprising an outer layer portion (12), a cohesive portion (22), and a cushioning portion (18) between the outer layer portion and the cohesive portion.  The cushioning portion comprises a foam layer, bubble wrap or bubble layer/film (column 1, lines 43-56; column 4, lines 33-43).  Romling discloses a self-adhesive air cushion film/packaging construction (5) comprising an outer layer portion (1), a self-adhesive coating/cohesive portion (3c), and a cushioning portion (2, 2a) between the outer layer portion and the cohesive portion.  The cushioning portion comprises air bubbles/bubble wrap or bubble film (2a; [0045]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Weder and/or Romling to modify the packaging construction of Venis so the cushioning portion is constructed which includes at least one of bubble wrap, bubble film, foam, expanded foam, structured foam, contoured foam, a structured polymer, spaced air or gas-filled bubbles that are capable of providing cushioning and combination thereof as claimed for better protecting products during transportation and because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 2, Weder further discloses the cushioning portion comprises bubble wrap or bubble film (column 1, lines 44-48) includes a film portion and a bubble portion (which is old and conventional in the bubble wrap), the film portion or the bubble portion of the bubble wrap or bubble film is adjacent to the outer layer portion, and the bubble portion of the bubble wrap or bubble film is adjacent to the cohesive portion.
As to claim 4, Weder further discloses the cushioning portion comprises spaced air or gas-filled bubbles (column 1, lines 44-48), and one of the cohesive portion and/or the outer layer portion act as a film layer adjacent to the air or gas-filled bubbles.
As to claim 5, Weder discloses at least one of the outer layer portion, the cushioning portion, and the cohesive portion is single layer.
As to claim 7, Weder discloses the cushioning portion comprises a thickness of between about 1/8 and ¼ inches (column 2, lines 46-47) which is considered equivalent to about 1/32 inch and about 4 inches as claimed.
As to claim 8, Venis further discloses the outer portion comprises a corrugated paper/paper [0022].
As to claim 10, to the extent that Venis fails to disclose the outer portion has a thickness of greater than 2 mil as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging construction of Venis as modified so the packaging construction is constructed with the the outer portion has a thickness of greater than 2 mil because the selection of the specific thickness for the outer portion would appear to have been an obvious matter of design choice based upon conventional design considerations, such as to increase absorbent for better protecting an item to be protected.
As to claims 11, and 12, to the extent that Venis further fails to disclose the outer portion includes at least one of polypropylene, polyethylene, polyurethane, polyester, and/or a copolymer of any of these or the outer portion includes an oriented or biaxially oriented plastic as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging construction of Venis as modified so the packaging construction is constructed with the outer portion comprises at least one of polypropylene, polyethylene, polyurethane, polyester, and/or a copolymer of any of these or the outer portion comprises an oriented or biaxially oriented plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As to claim 13, Venis discloses the outer portion comprises a corrugated paper/writable layer.
As to claims 14, and 16, the packaging construction of Venis as modified further fails to disclose the cohesive portion includes at least one of natural rubber, synthetic polyisoprene, block copolymer, amorphous poly alpha-olefin, polyurethane, and blends or combinations of the foregoing, or the cohesive portion comprises less than about 20 wt% tackifier, plasticizer, and/or mixtures thereof based on the total weight of the cohesive composition as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging construction of Venis as modified so the packaging construction is constructed with the cohesive portion comprises at least one of natural rubber, synthetic polyisoprene, block copolymer, amorphous poly alpha-olefin, polyurethane, and blends or combinations of the foregoing or the cohesive portion comprises less than about 20 wt% tackifier, plasticizer, and/or mixtures thereof based on the total weight of the cohesive composition since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As to claims 17-19, Romling further discloses an adhesive portion (3b), and the adhesive portion is disposed between the cohesive portion and the cushioning portion, and the adhesive portion is a layer in the cushioning portion or cohesive portion.
As to claim 20, the packaging construction of Venis is capable to form as a roll good.
As to claim 21, it appears that the packaging material of Weder or Romling could pass both the Water Resistance Test, the Water Presence Test, and the Package-Drop Test, all tests as described herein since the packaging material is constructed from plastic materials.  To the extent the packaging construction of Venis as modified further fails to disclose the packaging material pass both the Water Resistance Test, the Water Presence Test, and the Package-Drop Test, all tests as described herein, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging construction of Venis as modified so the packaging material is constructed that will pass both the Water Resistance Test, the Water Presence Test, and the Package-Drop Test, all tests as described herein for better protecting an item disposed within the packaging construction.

	Response to Arguments

Applicant's arguments with respect to all rejected claims have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/
Primary Examiner, Art Unit 3736